         Case 3:18-cv-04865-EMC Document 209 Filed 03/29/19 Page 1 of 6



 1   Ramzi Abadou (SBN 222567)
     KAHN SWICK & FOTI, LLP
 2   912 Cole Street, # 251
     San Francisco, California 94117
 3
     Telephone: (415) 459-6900
 4   Facsimile: (504) 455-1498
     ramzi.abadou@ksfcounsel.com
 5
     Counsel for Bridgestone
 6   Investment Corporation Limited
 7   [Additional counsel on signature page]
 8
                                UNITED STATES DISTRICT COURT
 9                            NORTHERN DISTRICT OF CALIFORNIA
10                                 SAN FRANCISCO DIVISION

11                                            )
                                              )   Case No. 3:18-cv-04865-EMC
12                                            )
                                              )
13                                            )
14     IN RE TESLA INC. SECURITIES            )   Judge:       Hon. Edward M. Chen
       LITIGATION                             )   Date:        May 2, 2019
15                                            )   Time:        1:30 P.M.
                                              )   Courtroom:   Courtroom 5 – 17th Floor
16                                            )
                                              )
17
                                              )
18

19                    BRIDGESTONE INVESTMENT CORPORATION LIMITED’S
                          REPLY IN SUPPORT OF ITS MOTION TO STAY
20

21

22

23

24

25

26
27

28
                                                                               CASE NO. 3:18-CV-04865-EMC
                                                                  BRIDGESTONE’S REPLY ISO OF MOTION AND
                                                                           MOTION TO STAY PROCEEDINGS
          Case 3:18-cv-04865-EMC Document 209 Filed 03/29/19 Page 2 of 6



 1          On March 22, 2019, Bridgestone filed a motion to stay in light of the Ninth Circuit’s Order

 2   on Bridgestone’s Petition for Writ of Mandamus. ECF No. 201. On March 28, 2019, Defendants

 3   filed a response stating that they “agree[d] with Bridgestone that it is appropriate to stay this matter

 4   pending proceedings in the Ninth Circuit on the issue of Lead Plaintiff.” ECF No. 207. Glen

 5   Littleton also filed a response that day asserting that Bridgestone’s motion to stay is moot because

 6   Defendants’ administrative motion, which the Court granted, “sought identical relief.” ECF No. 208.

 7   Although the Court’s order granting Defendants’ administrative motion deferred briefing deadlines

 8   in connection with Defendants’ motion to dismiss (and vacated oral argument on the motion to

 9   dismiss), it did not stay all proceedings as other courts in this district have done under similar

10   circumstances. See ECF No. 202-2.

11          Bridgestone’s motion is therefore not “moot” because the relief it respectfully seeks is

12   broader than the administrative relief from the case schedule that Defendants sought and obtained.

13   See, e.g., Ocean Beauty Seafoods LLC v. Pac. Seafood Grp. Acquisition Co., 2015 U.S. Dist. LEXIS

14   185076, at *5 (W.D. Wash. 2015) (granting motion to stay proceedings pending resolution of

15   mandamus petition). A stay would, for instance, preclude Mr. Littleton and his counsel from, inter

16   alia: (i) seeking to engage in discovery pursuant to 15 U.S.C. §78u-4(b)(3); (ii) seeking Defendants’

17   consent to engage in private mediation; or (iii) otherwise litigating this case while the Ninth Circuit

18   addresses Bridgestone’s Petition for Writ of Mandamus. Indeed, while this Court has previously

19   denied “Lead Plaintiff’s request to propound document requests on Defendants[,]” it did so primarily

20   because the “request was brought up for the first time on reply.” ECF No. 181 at 2. Bridgestone and

21   the putative class should not be subject to Lead Counsel’s possible renewed decision-making on

22   such issues given that its role serving in that capacity has become uncertain. See In re Cohen v.

23   United States Dist. Court for the N. Dist. of Cal., 586 F.3d 703, 709 (9th Cir. 2009). For the

24   foregoing reasons, Bridgestone’s motion to stay should be granted.

25          Dated: March 29, 2019                         Respectfully submitted,

26                                                        KAHN SWICK & FOTI, LLP
27                                                        By:     /s/ Ramzi Abadou

28                                                        Ramzi Abadou (SBN 222567)
                                                                                     CASE NO. 3:18-CV-04865-EMC
                                                      1                 BRIDGESTONE’S REPLY ISO OF MOTION AND
                                                                                 MOTION TO STAY PROCEEDINGS
     Case 3:18-cv-04865-EMC Document 209 Filed 03/29/19 Page 3 of 6



 1                                        ramzi.abadou@ksfcounsel.com
                                          KAHN SWICK & FOTI, LLP
 2                                        912 Cole Street, # 251
                                          San Francisco, California 94117
 3
                                          Telephone: (415) 459-6900
 4                                        Facsimile: (504) 455-1498

 5                                        -and-
 6                                        Lewis S. Kahn
                                          Alexander L. Burns
 7
                                          Alayne K. Gobeille
 8                                        KAHN SWICK & FOTI, LLC
                                          1100 Poydras Street, Suite 3200
 9                                        New Orleans, Louisiana 70163
                                          Telephone: (504) 455-1400
10                                        Facsimile: (504) 455-1498
11                                        lewis.kahn@ksfcounsel.com
                                          alexander.burns@ksfcounsel.com
12                                        alayne.gobeille@ksfcounsel.com

13                                        Counsel for Bridgestone Investment
                                          Corporation Limited
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                                   CASE NO. 3:18-CV-04865-EMC
                                      2               BRIDGESTONE’S REPLY ISO OF MOTION AND
                                                               MOTION TO STAY PROCEEDINGS
          Case 3:18-cv-04865-EMC Document 209 Filed 03/29/19 Page 4 of 6



 1

 2                                     CERTIFICATE OF SERVICE

 3          I hereby certify that on March 29, 2019, I electronically filed the foregoing with the Clerk of

 4   the Court using the CM/ECF system which will send notification of such filing to the e-mail

 5   addresses registered, as denoted on the attached Electronic Mail Notice List, and I hereby certify that

 6   I have mailed the foregoing document or paper via the United States Postal Service to the non-

 7   CM/ECF participants indicated on the attached Manual Notice List.

 8
                                                                    /s/ Ramzi Abadou
 9
                                                                   RAMZI ABADOU
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                                                    CASE NO. 3:18-CV-04865-EMC
                                                     3                 BRIDGESTONE’S REPLY ISO OF MOTION AND
                                                                                MOTION TO STAY PROCEEDINGS
3/29/2019      Case 3:18-cv-04865-EMC DocumentCAND-ECF-
                                                     209 Filed 03/29/19 Page 5 of 6
Mailing Information for a Case 3:18-cv-04865-EMC In re Tesla Inc. Securities Litigation
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

      Ramzi Abadou
      ramzi.abadou@ksfcounsel.com,chris.yount@ksfcounsel.com

      Adam Marc Apton
      aapton@zlk.com

      Randi D. Bandman
      randib@rgrdlaw.com,e_file_sd@rgrdlaw.com

      Eric J. Belfi
      ebelfi@labaton.com,kgutierrez@labaton.com,ElectronicCaseFiling@labaton.com,4076904420@filings.docketbird.com

      Jennifer Corinne Bretan
      jbretan@fenwick.com,kayoung@fenwick.com,pnichols@fenwick.com,aepstein@fenwick.com

      Elizabeth Joan Cabraser
      ecabraser@lchb.com

      Michael P. Canty
      mcanty@labaton.com,kgutierrez@labaton.com,7677707420@filings.docketbird.com,fmalonzo@labaton.com,acarpio@labaton.com,electroniccasefiling@labaton.com

      Robert Nicholas Cappucci
      rcappucci@entwistle-law.com,ncasey@entwistle-law.com,ffleming@entwistle-law.com

      Mario Man-Lung Choi
      mchoi@kaplanfox.com

      Andrew John Entwistle
      aentwistle@entwistle-law.com,jbeemer@entwistle-law.com,bbrodeur@entwistle-law.com,efilings@entwistle-law.com,sriegert@entwistle-
      law.com,RArnall@Entwistle-Law.com,ffleming@entwisle-law.com,ncasey@entwistle-law.com,mgayle@entwistle-law.com,rcappucci@entwistle-law.com

      Frederic S. Fox
      FFox@kaplanfox.com

      Eric Marc George
      egeorge@bgrfirm.com,khall@bgrfirm.com,cbonilla@bgrfirm.com

      David William Hall
      dhall@hedinhall.com

      Richard Martin Heimann
      rheimann@lchb.com

      J Alexander Hood , II
      ahood@pomlaw.com,abarbosa@pomlaw.com

      John T. Jasnoch
      jjasnoch@scott-scott.com,efile@scott-scott.com

      Rachel Lynn Jensen
      rachelj@rgrdlaw.com,e_file_sd@rgrdlaw.com,6139295420@filings.docketbird.com

      Frank James Johnson
      frankj@johnsonfistel.com,michaelf@johnsonfistel.com,kristeno@johnsonfistel.com,ceciliar@johnsonfistel.com,paralegal@johnsonfistel.com

      Alison Clare Jordan
      ajordan@fenwick.com,vpieretti@fenwick.com

      Reed R. Kathrein
      reed@hbsslaw.com,lisal@hbsslaw.com,brianm@hbsslaw.com,sf_filings@hbsslaw.com

      Ashley Conrad Keller
      ack@kellerlenkner.com

      Christopher J. Keller
      ckeller@labaton.com,5497918420@filings.docketbird.com,kgutierrez@labaton.com,electroniccasefiling@labaton.com

      Laurence D. King
      lking@kaplanfox.com,spowley@kaplanfox.com,nlee@kaplanfox.com

      Eduard Korsinsky
      ek@zlk.com

      Dean S. Kristy
      dkristy@fenwick.com,kayoung@fenwick.com,lkelleybourne@fenwick.com



https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?108167965489411-L_1_0-1                                                                               1/2
3/29/2019                 Case 3:18-cv-04865-EMC DocumentCAND-ECF-
                                                          209 Filed 03/29/19 Page 6 of 6
      Alexander A. Krot , III
      akrot@zlk.com

      Thomas L Laughlin , IV
      tlaughlin@scott-scott.com,efile@scott-scott.com

      Marc Y Lazo
      mlazo@wkbllp.com

      Joseph E Levi
      jlevi@zlk.com

      Jeremy A Lieberman
      jalieberman@pomlaw.com,disaacson@pomlaw.com,abarbosa@pomlaw.com,lpvega@pomlaw.com

      Katherine Collinge Lubin
      klubin@lchb.com

      Mara Rachelle Ludmer
      mludmer@fenwick.com

      Adam Christopher McCall
      amccall@zlk.com

      Francis P McConville
      fmcconville@labaton.com,HChang@labaton.com,kgutierrez@labaton.com,9849246420@filings.docketbird.com,electroniccasefiling@labaton.com

      Tricia Lynn McCormick
      triciam@rgrdlaw.com,e_file_sd@rgrdlaw.com

      Kevin Peter Muck
      kmuck@fenwick.com,kayoung@fenwick.com,lkelleybourne@fenwick.com

      Danielle Suzanne Myers
      dmyers@rgrdlaw.com,3045517420@filings.docketbird.com,e_file_sd@rgrdlaw.com

      Arthur Vincent Nealon
      anealon@entwistle-law.com

      Uri Seth Ottensoser
      so@kellerlenkner.com

      Jennifer Pafiti
      jpafiti@pomlaw.com,disaacson@pomlaw.com,cgarcia@pomlaw.com,abarbosa@pomlaw.com

      Nicholas Ian Porritt
      nporritt@zlk.com

      Carl Alan Roth
      croth@bgrfirm.com,lsmith@bgrfirm.com,khall@bgrfirm.com,mbetti@bgrfirm.com

      Marc M. Seltzer
      mseltzer@susmangodfrey.com,ecf-4d2b1f772250@ecf.pacerpro.com,hdanielson@susmangodfrey.com,ecf-67366a65900c@ecf.pacerpro.com

      Danielle Smith
      daniellec@hbsslaw.com

      Michael Walter Stocker
      mikes@hbsslaw.com,sf_filings@hbsslaw.com

      James Matthew Wagstaffe
      wagstaffe@wvbrlaw.com

      David Conrad Walton
      davew@rgrdlaw.com

      Shawn A. Williams
      shawnw@rgrdlaw.com,e_file_sd@rgrdlaw.com,1101510420@filings.docketbird.com

Manual Notice List
The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual noticing). You may wish to use your mouse
to select and copy this list into your word processing program in order to create notices or labels for these recipients.
Joseph               Allan Pettigrew
Scott+Scott Attorneys at Law LLP
600 W. Broadway, Suite 3300
San Diego, CA 92101




https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?108167965489411-L_1_0-1                                                                                                  2/2
